As will appear from page 3 of this opinion, there was a conflict in the evidence, but that evidence was introduced by the plaintiff to show that the Electric Company was notified soon after the accident that the high tension wires were down near the place where the cars collide, but that the Company did not cut off the electricity for over an hour later when they discovered that someone had come into contact with the wire. This Court recognized that the question of proximate cause in this case was a close one, but this question was argued at length in both original briefs and the Court carefully considered this question before this opinion was written. Our reply to the argument of the petition is:
This Court clearly held that electric companies were not insurers, but they are held to a high degree of care. See page 5 of the opinion. It will appear from the opinion, bottom of page 15 and page 16, that this Court sufficiently considered the argument advanced here, and held that if the jury believed the evidence introduced by the plaintiff tending to show that these uninsulated high tension wires were strung on a rotten telephone pole which was in an unsafe condition and was not over a foot from the paved portion of Bahia Vista Avenue, and that there was no curb in front of the telephone pole, and the electric company had been notified or should have known of the condition of the pole, then it was a question for the jury to determine whether the electric company's negligence was at least a contributing or concurring proximate cause of the injury. If the above evidence was true, then certainly the electric company was not exercising a high degree of care.
As to the second point advanced in the petition for rehearing, it appears that if the jury believed from the evidence that the electric company was notified that a high tension wire was down and delayed for over an hour to *Page 220 
cut off the electricity, the jury was justified in finding the company negligent. We can see no dangerous precedent that may be set in requiring the electric company to move with all reasonable haste in cutting off the electricity when they are notified that something is amiss with their high tension wires, carrying upward of 22,000 volts of electricity, especially when such wires are strung along a main thoroughfare. Here evidence was introduced to show that an electric claxon notified the company of the trouble and that they were also notified by telephone, and that still they delayed for an hour to turn off the electricty. No "dangerous precedent" is set by holding on this evidence that the electric company should have turned off the electricity in that area without any undue delay upon being notified of high tension wires being down. Certainly it is often necessary that an entire area should have the electricity turned off for a few minutes rather than allow a wire carrying a highly deadly current of electricity to lie exposed on a main thoroughfare.
This Court has carefully considered every part of the argument here advanced and nothing is to be gained by a further rehashing of the questions. It appears, as was stated in the opinion, that this case is a borderline case, but it does not appear that any dangerous precedent is being set nor is the Power  Light Company required to be an insurer. Petition for rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and CHAPMAN, J.J., concur.
BUFORD, J., concurs specially.